                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
                                                                        DATE FILED: 01/02/20

                                                                                      211 Church Street SE
                                                                                       Leesburg, VA 20175
                                                                                    Phone: (703) 777-7319
                                                                                      Fax: (703) 777-3656
                                                                                      www.dbllawyers.com

                                       December 30, 2019


Hon. Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street                            MEMORANDUM ENDORSED
New York, New York 10001-1312


       Re: James Brandon v. NPG Records, Inc. et. al. (Docket No. 1:19-cv-01923)


Dear Judge Woods:


         The undersigned represents Plaintiff James Brandon in the above-referenced case.
Plaintiff writes to request the Court to order Defendants Shelton Jackson “Spike” Lee and his
companies, namely Forty Acres and A Mule Musicworks, Inc., and Forty Acres and A Mule
Filmworks, Inc., (collectively, the “Lee Parties”), and Twentieth Century Fox Film Corporation
(“Fox Film”) to provide substantive responses to Plaintiff’s jurisdictional discovery requests.
Plaintiff also requests an extension of deadline to conduct jurisdictional discovery.

        As your Honor will recall, Defendants Prince Rogers Nelson (“Prince”) and his
companies NPG Music Publishing, LLC and NPG Records, Inc. (collectively, the “Prince
Parties”) have asserted that this Court lacks personal jurisdiction over them, which necessitated
an inquiry into whether the Prince Parties have directed their activities in New York, and
whether Plaintiff’s injuries in this litigation have arisen out of or relate to those activities.

        In supporting Plaintiff’s request to conduct jurisdiction discovery, Plaintiff emphasized
the existence of business relationships between the Prince Parties and the Lee Parties,
specifically with respect to performing, licensing, and/or distributing the infringing music Girl 6,
as well as the high likelihood that any such contract between the Lee Parties and the Prince
Parties regarding the Girl 6 music has a New York venue clause and/or was signed in the state of
New York. Understanding the nature of this relationship provides important information about
how the rights in Plaintiff’s copyrighted work have been licensed and/or distributed to the Lee
Parties and/or any third parties without Plaintiff’s permission, and such information is crucial in
proving Prince Parties’ initial and subsequent infringing activities in this forum state. As such,
information in control of and/or available to Lee Parties and Fox Film with respect to the Girl 6
music is relevant to the issue of personal jurisdiction over the Prince Parties.
        On September 17, 2019, Plaintiff specifically noted in his request to conduct
jurisdictional discovery, which this Court approved, that the discovery would be related to . . .
“the relationship between the Prince Parties and the Lee Parties as it relates to the Girl 6
soundtrack (e.g., information as to where their meetings took places, contracts and
communications between them), information about the licensing of the music Girl 6 for
distribution in New York, and public performances of the music in New York.” Exhibit A.

        On October 16, 2019, Plaintiff served his jurisdictional discovery requests on the Lee
Parties and Fox Film asking for the information that is consistent with the aforementioned.
Exhibit B. The Lee Parties and Fox Film responded with only objections and no substantive
responses whatsoever. Exhibit C. The Lee Parties and Fox Film have objected to every single
request, primarily based on the statute of limitations. Id. However, perplexingly, the Lee Parties
and Fox Film have even refused to produce responsive information and documentation within the
three-year limitations period. They have simply refused to respond to any discovery request. See
Exhibits C and D. In refusing to produce any responses, the Lee Parties and Fox Film object
that any documents more than three years old are outside of the scope of discovery because of
the statute of limitations on copyright infringement claims, production of any documents or
information are burdensome to them, and that they did not allege lack of personal jurisdiction in
this case so they should not be subject to jurisdictional discovery. These objections are
inappropriate for the reasons set forth below.1

        First, with respect to the alleged burdensomeness of the requests, Plaintiff’s jurisdictional
discovery requests were extremely narrowly tailored and focused on obtaining documents and
information related to a particular musical work, Girl 6. While Plaintiff might had explored
general jurisdiction and sought information related to all contacts between the Prince Parties and
the forum, Plaintiff instead approached the jurisdictional issues as they relate to specific
jurisdiction only, which resulted in very narrow and reasonable requests. In addition, the value of
the information requested is probative to the jurisdictional issues before the Court, outweighing
any minimal burden that may be imposed on the Lee Parties and Fox Film. Moreover, in
response to Plaintiff’s discovery requests, the Prince Parties have admitted that a meeting related
to Girl 6 occurred between Shelton Jackson Lee and counsel for Prince Rogers Nelson and/or his
entities on or about September 8, 1995. Exhibit E. The Prince Parties also produced documents
in response to the requests, which corroborate that there was a meeting between the Lee Parties
(based in New York) and a New York attorney who was representing the Prince Parties at that
time. In discussions related to the Prince Parties’ discovery responses, the Prince Parties stated
that they cannot confirm that the location of this critical meeting was in New York, noting that
this important information would be available from the Lee Parties. Exhibit F. Accordingly,
even the Prince Parties appear to concede the importance and relevance of the Lee Parties’
discovery responses.

       Second, the mere fact that the Lee Parties and Fox Film have not asserted a lack of
personal jurisdiction in this matter does not alleviate their discovery obligations in this matter.

1
 Indeed, if these objections were sustained, the Lee Parties and Fox Film could assert them again when the parties
engage in discovery on the merits and again refuse to respond to a single discovery request, contrary to the
applicable law and Federal Rules.
As referenced in the last paragraph of his September 17 Letter Motion, Plaintiff’s counsel
requested jurisdictional discovery that explicitly included serving discovery requests on all
Defendants in this case, including Lee Parties and Fox Film, and issuing limited subpoenas to
relevant third parties. See Exhibit A. The anticipated scope of Plaintiff’s jurisdictional discovery
was fully briefed and argued during the telephonic conference on October 2, 2019, and the
request for jurisdictional discovery was subsequently approved by this Court. (Dkt. No. 108.)
While the Lee Parties and Fox Film had ample opportunity to object to Plaintiff’s jurisdictional
discovery during that telephonic conference—and indeed did argue that they should not have to
participate in jurisdictional discovery—the Court granted Plaintiff’s motion over those
objections. Id.

         Lastly, the Lee Parties’ and Fox Film’s argument that the statute of limitations would bar
Plaintiff’s discovery requests in their entirety is equally meritless. Indeed, the Court already
considered and rejected this argument during the October 2nd telephonic conference, which
conclusion is supported by the controlling law of this Circuit. The Second Circuit has held that
the expiration of the applicable statute of limitations merely limits damages and does not
extinguish or affect any substantive rights. Cloverleaf Realty of New York, Inc. v. Town of
Wawayanda, 572 F.3d 93, 95 (2d Cir. 2009) (citing Tanges v. Heidelberg N. Am., Inc., 93
N.Y.2d 48, 687 N.Y.S.2d 604, 710 N.E.2d 250 (1999)). This Court has followed this holding in a
copyright infringement action, holding that the statute of limitations under the Copyright Act
extends only to remedies, and not to substantive rights, and that the right as a copyright owner to
sue for infringement lasts as long as the copyright itself. Carell v. Shubert Org., Inc., 104 F.
Supp. 2d 236, 252 (S.D.N.Y. 2000). Here, because Plaintiff’s substantive rights to sue
Defendants for copyright infringement have not been barred by statute of limitations at any
point, the Lee Parties’ and Fox Film’s objection that the limitations period would bar Plaintiff’s
ability to obtain documents and information more than three years old is baseless.

        Plaintiff’s repeated and good faith efforts to resolve the issue amicably have
unfortunately been unavailing, as the Lee Parties and Fox Film continue their refusal to produce
a single document or interrogatory response. Under Rule 37(d)(1)(A)(ii) of the Federal Rules of
Civil Procedure (the “FRCP”), the court may, on motion, order sanctions “if a party, after being
property served with interrogatories under Rule 33 . . . fails to serve its answers, objections, or
written response.” Unless the party failing to act has a pending motion for protective order under
Rule 26(c) of the FRCP, the failure under 37(d)(1)(A) is not excused on the ground that the
discovery sought was objectionable. Because the Lee Parties and Fox Film failed to respond
Plaintiff’s discovery requests in violation of 37(d)(1)(A) and did not file any motion for
protective order, Plaintiff hereby also requests an appropriate sanction for the Lee Parties’ and
Fox Film’s refusal to answer or respond substantively. Plaintiff’s good faith meet and confer
certification under Rule 37(d)(1)(B) is attached hereto as Exhibit G.

        Due to the length of time this case has already been pending at the pleadings stage, and
the delays caused by the Lee Parties’ and Fox Film’s conduct, Plaintiff further respectfully
requests that the Court order the Lee Parties and Fox Film to work expeditiously to supply
Plaintiff all reasonably relevant documents for Plaintiff’s review by January 31, 2020. Due to the
Lee Parties’ and Fox Film’s failure to produce any responses as discussed above, Plaintiff also
requests that the Court extend the deadline for the conclusion of jurisdictional discovery to
 February 20, 2020. The original deadline for the conclusion of jurisdictional discovery is
 January 3, 2020. Plaintiff has not previously requested an extension of this deadline. The Prince
 Parties do not object to an extension of the jurisdictional discovery period, the Lee Parties and
 Fox Film oppose this request.


                                                      Sincerely,

                                                      /s/ David Ludwig


                                                      David Ludwig
                                                      Hyung Gyu Sun

 cc:    All Counsel of Record (via ECF)



Application denied without prejudice. Counsel may renew his request in accordance with the procedures to
request a pre-motion conference concerning discovery as set forth in the Court's Individual Rules of Practice
in Civil Cases 2.C.ii.

SO ORDERED.
                                                            _____________________________________
Dated: January 2, 2020                                              GREGORY H. WOODS
New York, New York                                                 United States District Judge
